Sognier, Judge.
Rice sued Auto-Owners Insurance Company to recover medical expenses under the Georgia Motor Vehicle Accident Reparations Act (Code Ann. Ch. 56-34B). Appellee also sought attorney fees, penalty and punitive damages based on the insurer’s bad faith in refusing to pay medical expenses allegedly incurred as a result of an automobile accident.
The case was tried by the court without a jury. The trial court found that Auto-Owners had refused to pay the medical expenses and awarded a judgment including the medical expenses, punitive damages and attorney fees in favor of Rice. Appellant contends that the trial court erred in entering its judgment because the award of punitive damages and attorney fees on the basis of bad faith is not supported by the evidence, and is contrary to the law and the evidence. Appellant argues only a lack of evidence to support the award. We have examined the record and transcript and find sufficient evidence to support the award of each item of damage. The trial court heard the case without a jury and the judgment will be upheld if there is any evidence to support it. Ga. Farm &c. Ins. Co. v. Nelson, 153 Ga. App. 623, 630 (4) (266 SE2d 299) (1980).

Judgment affirmed.


Shulman, P. J., concurs. Birdsong, J., concurs in the judgment only.